DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acquisition unit, motion detection unit, area detection unit, display control unit, and line-of-sight detection unit in claim 1-18.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is directed to a computer-readable storage medium. According to MPEP 2106 (I), machine readable storage media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. When the broadest reasonable interpretation of machine readable storage media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. The specification doesn’t state the non-transitory computer readable storage medium either. Thus, a claim to a computer readable storage medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747.
Regarding claim 1, Massing discloses an information processing apparatus, comprising: 
an acquisition unit; This element is interpreted under 35 U.S.C. 112(f) as the camera controller (cameras) that acquires one or more captured images obtained by capturing an actual space (paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras... Second cameras 135, on the front side of the gaming eyewear 130, face outward to detect an appearance of an environment in front of the gaming eyewear 130, including the gaming table 110, the player stations 101, 102, and 103, the area 104, the community cards 105; paragraph [0083]: the augmented reality module 1155 is configured to detect characteristics of content, or objects, that are visible via a field of view of the gaming eyewear 1130 (e.g., which is captured by cameras of the gaming eyewear 1130); 
a motion detection unit; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and microprocessor, with the algorithm described in the specification (environment tracker 1131) that detects a contact motion, which is a series of motions when a user contacts an actual object in the actual space (paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387); 
an area detection unit; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and microprocessor, with the algorithm described in the specification (augmented reality module 1155) that detects a target area including the actual object according to the detected contact motion (paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590; paragraph [0054]: block 704, where the system detects that an action, viewable via the gaming eyewear, interacts with the virtual image; paragraph [0083]: the augmented reality module 1155 is configured to detect characteristics of content, or objects, that are visible via a field of view of the gaming eyewear 1130 (e.g., which is captured by cameras of the gaming eyewear 1130); and 
a display control unit; This element is interpreted under 35 U.S.C. 112(f) as the AR display controller (presentation unit 1132) that generates a virtual image of the actual object, and controls display of the virtual image according to the contact motion (paragraph [0055]: in response to when the finger of the right hand 391 touches one of the parts of the left hand 392, the system 300 selects one of the virtual objects that corresponds to the one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387 associated with the part of the left hand 392 that was touched… touching the portion of the left hand 392 that corresponds to the virtual image of the number 381 will cause the system 300 to show the virtual image of the hole cards 352; paragraph [0052]: The system 600 uses the information obtained from observing the characteristics of the card 601 to query the data store… The data within the records can indicate attributes of virtual content, such as 3D characteristics, behaviors, physics, orientation, composition, textures, appearance… the system 600 can present the virtual image, via the gaming eyewear 630, with more brightness than the apparent brightness of the portion of the object on which the virtual image is superimposed and/or with a contrasting color than a color of the portion of the object on which the virtual image is superimposed).
Massing discloses all the features with respect to claim 1 as outlined above. However, Massing fails to disclose generating a virtual image of the actual object by extracting a partial image corresponding to the target area from the one or more captured images. 
Sugimoto discloses generating a virtual image of the actual object by extracting a partial image corresponding to the target area from the one or more captured images (paragraph [0111]: FIG. 15 shows an example of the fingers which are displayed by using the image synthesis method... a portion of the fingers 95, which is hidden behind the virtual operation window 93 (the portion hidden behind the virtual operation window 93 in the augmented reality space) is detected and extracted from the image shot by the camera unit 47. Further, the image 96 of the hidden portion of the fingers is synthesized so as to be overlapped with the virtual operation window 93, and is displayed as the AR information on the head-mounted display device 30; paragraph [0120]: the head-mounted display device 30 judges the type of the air operation in accordance with the movement of the fingers 95 of which the position is specified in Step S132 (Step S133)... in FIG. 18, in case that the air operation is detected, the information indicating the position and the type of the air operation is set as the return value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 2, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the display control unit generates the virtual image representing the actual object not shielded by a shielding object (Sugimoto’s paragraph [0109]: in FIG. 14, the user who wears the head-mounted display device 30 cannot view his/her fingers 95 which are positioned in the space between the operation window 91 displayed on the operation display device 60 and the virtual operation window 93 because the fingers 95 are hidden behind the virtual operation window 93; Massing’s paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 3, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 2, wherein the display control unit generates the partial image from the captured image that does not include the shielding object in the target area among the one or more captured images (Sugimoto’s paragraph [0109]: in FIG. 14, the user who wears the head-mounted display device 30 cannot view his/her fingers 95 which are positioned in the space between the operation window 91 displayed on the operation display device 60 and the virtual operation window 93 because the fingers 95 are hidden behind the virtual operation window 93; Massing’s paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 4, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the display control unit superimposes and displays the virtual image on the actual object (Sugimoto’s paragraph [0111]: FIG. 15 shows an example of the fingers which are displayed by using the image synthesis method... a portion of the fingers 95, which is hidden behind the virtual operation window 93 (the portion hidden behind the virtual operation window 93 in the augmented reality space) is detected and extracted from the image shot by the camera unit 47. Further, the image 96 of the hidden portion of the fingers is synthesized so as to be overlapped with the virtual operation window 93, and is displayed as the AR information on the head-mounted display device 30; Massing’s paragraph [0052]: the system 600 can present the virtual image, via the gaming eyewear 630, with more brightness than the apparent brightness of the portion of the object on which the virtual image is superimposed and/or with a contrasting color than a color of the portion of the object on which the virtual image is superimposed). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 5, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the acquisition unit acquires the one or more captured images from at least one of a capturing apparatus that captures the actual space and a database that stores an output of the capturing apparatus (Massing’s paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras... Second cameras 135, on the front side of the gaming eyewear 130, face outward to detect an appearance of an environment in front of the gaming eyewear 130, including the gaming table 110, the player stations 101, 102, and 103, the area 104, the community cards 105; paragraph [0052]: the system 600 references a data store, such as one or more databases or data storage elements (e.g., database table 690), on the wagering game server 650. The system 600 uses the information obtained from observing the characteristics of the card 601 to query the data store; paragraph [0075]: the system detects, via gaming eyewear, pre-specified gestures indicated by the player and stored in a player account; Sugimoto’s paragraph [0120]: the head-mounted display device 30 previously stores the pattern of the movement of the fingers corresponding to the air touch operation… and the pattern of the movement of the fingers corresponding to the air gesture operation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 6, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 5, wherein the contact motion includes a motion of bringing a hand of the user closer to the actual object (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387; Sugimoto’s paragraph [0120]: the head-mounted display device 30 judges the type of the air operation in accordance with the movement of the fingers 95 of which the position is specified in Step S132 (Step S133)), 
the motion detection unit determines whether or not a state of the contact motion is a pre-contact state in which a contact of the hand of the user with respect to the actual object is predicted (Sugimoto’s paragraph [0120]: the head-mounted display device 30 previously stores the pattern of the movement of the fingers corresponding to the air touch operation, the pattern of the movement of the fingers corresponding to the air flick operation, and the pattern of the movement of the fingers corresponding to the air gesture operation), and 
the acquisition unit acquires the one or more captured images by controlling the capturing apparatus if the state of the contact motion is determined as the pre-contact state. (Massing’s paragraph [0047]: FIG. 4, at processing block 408, the system determines whether the position of the object is still within the field of view. If the object is still within the field of view, then the system returns to processing block 402 to re-determine the location of the object as viewable within the field of view; paragraph [0075]: the system detects, via gaming eyewear, pre-specified gestures indicated by the player and stored in a player account; Sugimoto’s paragraph [0120]: the head-mounted display device 30 compares each of the stored patterns with the movement of the fingers 95 in the shot image (pattern matching), and specifies the type of the air operation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 8, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the motion detection unit detects a contact position between the actual object and the hand of the user, and the area detection unit detects the target area on a basis of the detected contact position (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387; paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590; Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 13, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the motion detection unit detects a fingertip position of the hand of the user (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387), and 
the area detection unit detects the target area on a basis of a trajectory of the fingertip position accompanying a movement of the fingertip position (Massing’s paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590; Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 14, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the display control unit superimposes and displays an area image representing the target area on the actual object (Massing’s paragraph [0052]: the system 600 can present the virtual image, via the gaming eyewear 630, with more brightness than the apparent brightness of the portion of the object on which the virtual image is superimposed and/or with a contrasting color than a color of the portion of the object on which the virtual image is superimposed). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 15, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 14, wherein the area image is displayed such that at least one of a shape, a size, and a position can be edited, and the area detection unit changes the target area on a basis of the edited area image (Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 16, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the motion detection unit detects a contact position between the actual object and the hand of the user, and the display control unit controls the display of the virtual image according to the detected contact position (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387; Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 17, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the motion detection unit detects a gesture of the hand of the user contacting the actual object (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387), and 
the display control unit controls a display of the virtual image according to the detected gesture of the hand of the user (Sugimoto’s paragraph [0111]: FIG. 15 shows an example of the fingers which are displayed by using the image synthesis method... a portion of the fingers 95, which is hidden behind the virtual operation window 93 (the portion hidden behind the virtual operation window 93 in the augmented reality space) is detected and extracted from the image shot by the camera unit 47. Further, the image 96 of the hidden portion of the fingers is synthesized so as to be overlapped with the virtual operation window 93, and is displayed as the AR information on the head-mounted display device 30; Massing’s paragraph [0052]: The system 600 uses the information obtained from observing the characteristics of the card 601 to query the data store… The data within the records can indicate attributes of virtual content, such as 3D characteristics, behaviors, physics, orientation, composition, textures, appearance… the system 600 can present the virtual image, via the gaming eyewear 630, with more brightness than the apparent brightness of the portion of the object on which the virtual image is superimposed and/or with a contrasting color than a color of the portion of the object on which the virtual image is superimposed). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Regarding claim 18, Massing as modified by Sugimoto discloses the information processing apparatus according to claim 1, wherein the virtual image is at least one of a two-dimensional image and a three-dimensional image of the actual object (Sugimoto’s paragraph [0111]: FIG. 15 shows an example of the fingers which are displayed by using the image synthesis method... a portion of the fingers 95, which is hidden behind the virtual operation window 93 (the portion hidden behind the virtual operation window 93 in the augmented reality space) is detected and extracted from the image shot by the camera unit 47. Further, the image 96 of the hidden portion of the fingers is synthesized so as to be overlapped with the virtual operation window 93, and is displayed as the AR information on the head-mounted display device 30). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.

Claim 19 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 20.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, and further in view of Noguchi U.S. Patent Application 20080159597.
Regarding claim 7, Massing as modified by Sugimoto discloses state of the contact motion is determined as the pre-contact state (Massing’s paragraph [0047]: FIG. 4, at processing block 408, the system determines whether the position of the object is still within the field of view. If the object is still within the field of view, then the system returns to processing block 402 to re-determine the location of the object as viewable within the field of view; paragraph [0075]: the system detects, via gaming eyewear, pre-specified gestures indicated by the player and stored in a player account; Sugimoto’s paragraph [0120]: the head-mounted display device 30 compares each of the stored patterns with the movement of the fingers 95 in the shot image (pattern matching), and specifies the type of the air operation). However, Massing as modified by Sugimoto fails to disclose increasing a capturing resolution of the capturing apparatus if the state is predetermined.
Noguchi discloses increasing a capturing resolution of the capturing apparatus if the state is predetermined (paragraph [0006]: increases the image capturing resolution when a motion having a predetermined value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing and Sugimoto’s to increase resolution as taught by Noguchi, to provide a monitoring system effectively, easy inspection and reduce cost.

Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, and further in view of Fan U.S. Patent Application 20170188081.
Regarding claim 9, Massing as modified by Sugimoto discloses the area detection unit detects a shape of the actual object including the contact position as the target area (Massing’s paragraph [0026]: The system can detect the characteristics of the community cards 105, or any other real-world object viewable via the gaming eyewear 130, by detecting at least one of (or a combination of) a specific marking, symbol, glyph, shape, color, texture, coded identifier, etc. belonging to the object; paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590). However, Massing as modified by Sugimoto fails to disclose detecting a boundary of the actual object including the contact position as the target area.
Fan discloses detecting a boundary of the actual object including the contact position as the target area  (paragraph [0033]: The remote control includes (1) a viewing screen operative to detect one or more positions being touched on the viewing screen having a diagonal length between 40 mm to 600 mm, and (2) electronics configured to determine the boundary of a quadrilateral on the viewing screen having a shape thereof depending upon at least one of the location of the viewing screen and the surface orientation of the viewing screen).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing and Sugimoto’s to detect boundary as taught by Fan, to display same graphic content on multiple screens.

Regarding claim 12, Massing as modified by Sugimoto and Fan discloses the information processing apparatus according to claim 9, wherein the area detection unit detects the boundary of the actual object on a basis of at least one of a shadow, a size, and a shape of the actual object (Massing’s paragraph [0026]: The system can detect the characteristics of the community cards 105, or any other real-world object viewable via the gaming eyewear 130, by detecting at least one of (or a combination of) a specific marking, symbol, glyph, shape, color, texture, coded identifier, etc. belonging to the object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing and Sugimoto’s to detect boundary as taught by Fan, to display same graphic content on multiple screens.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, in view of Fan U.S. Patent Application 20170188081, and further in view of Ishii U.S. Patent Application 20100238280.
Regarding claim 10, Massing as modified by Sugimoto and Fan discloses the area detection unit detecting the boundary of the actual object (Massing’s paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras. For example, first cameras 132 face inward towards the player's eyes to track movement of the player's eyes; paragraph [0026]: The system can detect the characteristics of the community cards 105, or any other real-world object viewable via the gaming eyewear 130, by detecting at least one of (or a combination of) a specific marking, symbol, glyph, shape, color, texture, coded identifier, etc. belonging to the object). However, Massing as modified by Sugimoto and Fan fails to disclose a line-of-sight detection unit that detects a line-of-sight direction of the user, detects the boundary of the actual object on a basis of the line-of-sight direction of the user. 
Ishii discloses a line-of-sight detection unit; This element is interpreted under 35 U.S.C. 112(f) as the camera with the algorithm described in the specification (camera) that detects a line-of-sight direction of the user, detects the boundary of the actual object on a basis of the line-of-sight direction of the user (paragraph [0049]: a photographing unit suitably configured to photograph a hand on the manipulation unit, an image processing unit suitably configured to extract the shape of the hand from an image captured by the photographing unit… an HUD control unit suitably configured to control images projected onto the HUD unit, a line of sight detection unit configured to include a camera for detecting a driver's line of sight, and a line of sight region determination unit suitably configured to detect an image display unit on which a steady gaze was held based on the driver's line of sight detected by the line of sight detection unit through image processing).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing, Sugimoto and Fan’s to detect a line-of-sight as taught by Ishii, to allow a user to simply and rapidly select and manipulate devices.

Regarding claim 11, Massing as modified by Sugimoto, Fan and Ishii discloses the information processing apparatus according to claim 10, wherein the line-of-sight detection unit detects a gaze position on a basis of the line-of-sight direction of the user, and the area detection unit detects the boundary of the actual object including the contact position and the gaze position as the target area (Ishii’s paragraph [0049]: a photographing unit suitably configured to photograph a hand on the manipulation unit, an image processing unit suitably configured to extract the shape of the hand from an image captured by the photographing unit… an HUD control unit suitably configured to control images projected onto the HUD unit, a line of sight detection unit configured to include a camera for detecting a driver's line of sight, and a line of sight region determination unit suitably configured to detect an image display unit on which a steady gaze was held based on the driver's line of sight detected by the line of sight detection unit through image processing; Massing’s paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras. For example, first cameras 132 face inward towards the player's eyes to track movement of the player's eyes). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing, Sugimoto and Fan’s to detect a line-of-sight as taught by Ishii, to allow a user to simply and rapidly select and manipulate devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/YI YANG/
Examiner, Art Unit 2616